                        Kit t|ie ?limte))i ^totesc Bisitnct Court
                        tor ttie ^ontl^ertt Btsctrict ot (fleorgta
                                    i^rtttifietntcit Siibtieiton
              ALIECHIA SMITH,

                   Plaintiff,

                   V.

                                                                CV 2:17-143
              MIKE DEAL, Individually, and in
              his official capacity as City
              Manager of the City of Jesup,
              Georgia; and DOUG LEWIS, Jesup
              Police Department Chief,
              individually.

                   Defendants.


                                                  ORDER


                   Plaintiff filed this action seeking damages pursuant to 42

              U.S.C. § 1983, Title VII of the Civil Rights Act of 1964, and 42

              U.S.C. § 1985.     Dkt. No. 1.      Before the Court is Defendants Mike

              Deal, in his individual and official capacities, and Doug Lewis's

              Motion for Summary Judgment, dkt. no. 13, pursuant to Federal Rule

              of Civil Procedure 56.      The Motion has been fully briefed and is

              ripe for review.    For the reasons stated below. Defendants' Motion

              is GRANTED.


                                            BACKGROUND


                   Plaintiff   Aliechia   Smith    is an   African-American   female   who


              worked as a police officer for the City of Jesup for fifteen years.

              Dkt. No. 20-2 ^ 1.     On May 16, 2017, around 11:30 p.m. Smith was


A0 72A
(Rev. 8/82)
on duty taking a meal break at her house when she heard over her

radio that an officer needed another officer to assist him.               Dkt.

No. 14-2 at 94.           Soon after. Plaintiff received a phone call from

Jocelyn, who is the daughter of Plaintiff's longtime girlfriend

and who had lived with Plaintiff for a large part of her childhood.

Dkt. No. 20-2 Sli 3, 4.        Plaintiff views Jocelyn as her own daughter.

Id. SI 4.     Plaintiff did not answer Jocelyn's call but soon after

called Jocelyn back, and Jocelyn answered that call.             Dkt. No. 14-

2   at    94-95.      Jocelyn     was ''hysterical   pretty   much" and   told

Plaintiff that she had been stopped and that the officers wanted

to search Jocelyn's car.           Id. at 95.   Plaintiff responded that the

officers had no reason to search her car and told Jocelyn to tell

them "no."         Id.^    Jocelyn then told the deputy that she was "on

the phone with Sergeant Smith, and she told me not to allow y'all

to search the vehicle."           Dkt. No. 20-2 SI 13.


         Soon after the phone call ended. Plaintiff heard dispatch ask

for a female officer to perform a search incident to Jocelyn's

traffic stop.        Id. SI 17.   Plaintiff responded to dispatch that she

was en route but that the suspect was like family and thus she



^ Plaintiff testified that immediately after making that statement
she heard the deputy say in the background that he did not need
Jocelyn's consent to search the car because drugs were found.
Plaintiff contends she then told Jocelyn that if that is true they
can search her car.   Dkt. No. 14-2 at 95.   Defendants argue that
this statement did not come out during the internal affairs
investigation into Plaintiff's conduct. Whether it did or did not
will not affect the determinations in this Order.
could not perform the search. Id. Dispatch responded to Plaintiff

with "10-22," meaning "[d]isregard, don't come."                  Dkt. No. 14-2 at

96.    Plaintiff ignored the 10-22 command and drove to the traffic

stop.     Id.     While Plaintiff was en route, another City of Jesup

officer arrived at the scene of the traffic stop.                   Dkt. No. 20-2

f 19.      The deputies instructed the other officer who had just

arrived to leave.            Id. 1 20.       When that officer told Plaintiff

that he was instructed to leave. Plaintiff, still en route, ordered

him to stay because Jocelyn was involved in the stop.                    Id. 1 21.

Plaintiff finally arrived at the scene with the specific intent of

checking on Jocelyn.          Id. 1 22.   Plaintiff was told by a supervisor

that she needed to leave or stay on the other side of the street;

she complied by staying on the other side of the street.                       Id.

      23, 24.

        When    Chief   of   Police    Glenn   Takaki   learned    of   Plaintiff's

behavior during the traffic stop, he placed her on administrative

leave so an investigation could be performed.                  Id. SI 25.    Takaki

testified that in order to avoid possible conflicts of interest he

concurred with the internal affairs investigator's suggestion that

an    outside     agency     conduct   the     investigation   into     Plaintiff's

actions.        Dkt. No. 14-2 at 67.         After receiving the final report

of the investigation from the outside agency, Takaki concluded

that Plaintiff violated the police department's standard operating

procedure governing professional image and that she may also have
committed obstruction of the deputies involved in the traffic stop.

Dkt. No. 20-2 f 27.     Takaki subsequently met with Plaintiff three

separate times to discuss the problems with her actions, to try

and understand why Plaintiff took those actions, and to find an

alternative means of addressing her actions besides termination.

Id. 1 28.   Plaintiff, however, insisted in all three meetings that

her conduct was not improper.         Id. I 29.    Takaki recommended that

Plaintiff     be   terminated   because     Plaintiff     ''would     not     even

[ac] knowledge that there was any hint of wrongdoing."                    Dkt. No.

14-2 at 37.


     The    City   Manager,   Defendant    Mike   Deal,   adopted         Takaki's

recommendation that Plaintiff be terminated.          Dkt. No. 15-2 at 38.

In Deal's words, his role in Plaintiff's firing was making "the

final determination."     Id. at 28.      Nevertheless, the City of Jesup

provides an avenue by which City employees can appeal any adverse

employment decision to the City Grievance Committee, which has the

authority to affirm or reverse any such decision.              Dkt. No. 20-2

SI 44.   The City Manager is required to notify an employee who is

terminated of her right to appeal.              Id. SI 45.     Plaintiff was

properly notified and appealed Deal's decision, as she was entitled

to do under the City of Jesup Employee Handbook.             Id. SISI 34, 46.

An evidentiary hearing was held.          Id.   Section 12 of the City of

Jesup    Employee    Handbook    is    titled     "Grievance        and     Appeal
Procedures."            Dkt. No. 14-1 at 11.               Sub-section B of Section 12 is

entitled ^'Grievance Coiranittee" and states in relevant part:

          1. Establishment. There is hereby created a Grievance

          Committee      for        the     City    of     Jesup,    Georgia,       to    hear

          grievances and appeals from personnel regarding actions

          taken by the city department heads or other supervisory

          personnel of the city.




          1.2   Powers.         The       Grievance       Committee       shall    hear   all


          matters brought before it under                        procedures set forth

          below, and after a hearing may, by a majority vote of

          the Committee take such action concerning an affected

          employee      as     it    deems       appropriate,        including      but    not

          ■limited      to:     reinstatement              with      or    without        full


          compensation         lost,        if    any,    reprimand,      suspension,       or

          dismissal from the service of the city.

Id.       After the evidentiary hearing in which Takaki and Plaintiff,

among others,           testified at length,               the majority of the Grievance

Committee voted to uphold Plaintiff's termination.                                  Dkt. No.     20-2

1   36.


          One    more     incident           is     relevant        to    Plaintiff's       claims.


Approximately            two        weeks        before    the      traffic       stop    incident.



2 The Handbook is mis-numbered.                          This sub-part should be numbered
^^3."     not   ^^1."
Defendant Doug Lewis, who at the time was the Chief Deputy of the

Wayne     County    Sheriff's     Office,     Plaintiff,      and     other    law

enforcement officers attended a crisis intervention training class

C'C.I.T.").    Dkt. No. 15-3 at 42.         Before the class started, Lewis

and two other men were outside conversing when one of the men began

discussing music that had recently been performed by the local

high school band.        Dkt. No. 20-2        47, 50.      The man then played

one of the songs that the band had recently performed.                 Id. SI 51.

Lewis stated to the group, ''that sounds like rap music." Id. SI 52.

Plaintiff was standing nearby—no more than twelve to fifteen feet

away from the group.        Dkt. No. 15-1 at 15.           Plaintiff overheard

the comment and interjected that "there's going to be some changes

around here."      Id.   Plaintiff testified that Lewis then "grew red-

faced [and] visibly angry," dkt. no. 20-2 SI 54, and she "felt,"

based on how they looked at her, that Lewis and another member of

the group "got pretty mad," dkt. no. 15-1 at 15.                No one in the

group verbally responded to Plaintiff's comment.              Id. at 16.       That

was the end of the interaction, and Plaintiff did not have any

further interaction with Lewis that day.            Id. at 17.

        Plaintiff filed    this   action    to   recover    damages   and     other

compensation, which Plaintiff claims is owed to her under 42 U.S.C.

§ 1983, Title VII of the Civil Rights Act of 1964, and 42 U.S.C.

§ 1985.
                                LEGAL STANDARD


      Summary judgment is required where ^^the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."                      Fed. R. Civ. P.

56(a).    A fact is ""material" if it ""might affect the outcome of

the   suit   under    the   governing      law."      FindWhat     Inv^r   Grp.   v.

FindWhat.com,    658     F.3d   1282,      1307    {11th   Cir.    2011)   (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).                        A

dispute is ""genuine" if the ""evidence is such that a reasonable

jury could return a verdict for the nonmoving party."                      Id.    In

making this determination, the court is to view all of the evidence

in the light most favorable to the nonmoving party and draw all

reasonable inferences in that party's favor.               Johnson v. Booker T.

Washington Broad. Serv., Inc., 234 F.3d 501, 507 (11th Cir. 2000).

      The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact.                  Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).               The movant must show the court

that there is an absence of evidence to support the nonmoving

party's case.        Id. at 325.       If the moving party discharges this

burden,   the   burden      shifts    to   the    nonmovant   to   go   beyond    the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.            Anderson, 477 U.S. at 257.

      The nonmovant may satisfy this burden in two ways.                     First,

the nonmovant ""may show that the record in fact contains supporting
evidence, sufficient to withstand a directed verdict motion, which

was    ^overlooked or ignored' by the moving party, who has thus

failed    to   meet    the   initial         burden     of    showing        an       absence    of

evidence."     Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th

Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan, J.,

dissenting)).         Second,      the       nonmovant       ^'may    come       forward        with

additional     evidence      sufficient        to   withstand         a   directed         verdict


motion at trial based on the alleged evidentiary deficiency."                                    Id.

at 1117.    Where the nonmovant attempts to carry this burden instead

with     nothing   more      '"than      a    repetition        of        his     conclusional

allegations, summary judgment for the [movant is] not only proper

but required."        Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir.

1981) (citing Fed. R. Civ. P. 56(e)).

                                      DISCUSSION


I. Section 1983 First i^endment Retaliation Claims


       Plaintiff's     first       claims,        set   forth        in   Count        I   of   the

Complaint, are against Defendants Mike Deal in his individual and

official capacity as City Manager of the City of Jesup, Georgia,

and Doug Lewis in his individual capacity.                           Plaintiff avers that

she was suspended without pay and fired in retaliation for engaging

in    speech   protected      by    the      First      Amendment.              The    allegedly

protected speech was the statement she made to Jocelyn that the

police needed her consent to search her car, and her comment at

the C.I.T. class that ''there's going to be some changes around


                                              8
here."     For the reasons stated below, Plaintiff's claims set forth

in Count I fail.


A. Elements of a First Amendment Retaliation Claim


      ^'To state a claim under . . . [§] 1983, a plaintiff must

allege that (1) the defendant deprived him [or her] of a right

secured under the United States Constitution or federal law and

(2)   such    deprivation    occurred       under     color      of    state    law."

Richardson v. Johnson, 598 F.Sd 734, 737 (11th Cir. 2010) (citing

U.S. Steel, LLC v. Tieco, Inc.^ 261 F.Sd 1275, 1288 (11th Cir.

2001);Arrington v. Cobb Cnty., 139 F.Sd 865, 872 (11th Cir. 1998)).

In employment retaliation claims, specifically, "'[fJor a public

employee to establish that an employer conditioned [his or] her

job in a way that burdened a constitutional right impermissibly,

the employee must first demonstrate that the asserted right is

protected    by the     Constitution   and   that     he    or   she   suffered     an

adverse employment action for exercising the right."                      Akins v.

Fulton Cnty., Ga., 420 F.Sd 1293, 1300 (11th Cir. 2005) (internal

citation and quotation marks omitted).              Thus,

      [F]or a public employee to establish a priraa facie case

      of First Amendment retaliation, [he or] she must show:

      1)   that   the   speech   can   be    fairly    characterized           as

      relating to a matter of public concern, 2) that her

      interests as a citizen outweigh the interests of the

      State as an employer, and 3) that the speech played a
     substantial     or    motivating    role      in   the       government's

     decision to take an adverse employment action.

420 F.3d at 1303.       ''"If the plaintiff meets these requirements, the

burden   shifts    to     the    employer,   who    must      demonstrate       by   a

preponderance of the evidence that it would have made the same

employment decision, even had the plaintiff never engaged in the

protected conduct."        Rodriguez v. City of Doral, 863 F.3d 1343,

1350 (llth Cir. 2017) (citations omitted).

     Turning to the adverse employment action element, ''[t]o be

considered    an   adverse      employment   action     in    a    First Amendment

retaliation     case,     the     complained-of action must            involve       an

important condition of employment."             Stavropoulos v. Firestone,

361 F.3d 610, 619 (llth Cir. 2004).             ""A public employee states a

case for     retaliation     when the alleged employment action                  would

likely chill the exercise of constitutionally protected speech."

420 F.3d at 1300.         In Akins, the Eleventh Circuit noted that it

had ''decided that, as a matter of law, important conditions of

employment include        discharges,    demotions,      refusals to         hire or

promote, and reprimands."           Id. (citations omitted).                The Akins

court summed up this prong; "if an employer's conduct negatively

affects an employee's salary, title, position, or job duties, that

conduct constitutes an adverse employment action."                    Id.




                                        10
B. Deal in his Official Capacity is En-bitled to Suznmary Judgment

     When a plaintiff sues an officer in his official capacity,

the action is not against the officer but against the entity of

which the officer is an agent; ''[s]uch suits against municipal

officers are therefore, in actuality, suits directly against the

city that the officer represents."   Busby v. City of Orlando, 931

F.2d 764, 776 (11th Cir. 1991).      Further, ^'[w]hen suing local

officials in their official capacities under § 1983, the plaintiff

has the burden to show that a deprivation of constitutional rights

occurred as a result of an official government policy or custom."

Cooper V. Dillon, 403 F.3d 1208, 1221 (11th Cir. 2005).

     Plaintiff has not argued that the City of Jesup has a custom

related to this claim.   Instead, Plaintiff seeks to hold the City

liable by means of a policy.         policy is a decision that is

officially adopted by the municipality, or created by an official

of such rank that he or she could be said to be acting on behalf

of the municipality."    Id. (citation omitted).   When seeking to

hold a city liable under § 1983 by suing a city official in his or

her official capacity, the plaintiff must show that the official

who committed the allegedly unconstitutional act had final policy

making authority.   See Holloman ex rel. Holloman v. Harland, 370

F.3d 1252, 1291 (11th Cir. 2004) ("A municipal governing body may

be held liable for acts or policies of individuals to whom it

delegated final decisionmaking authority in a particular area.").

                                11
"A   member         or     employee        of        a      governing       body        is

a final policy maker only          if   his     decisions      have      legal   effect

without further action by the governing body, and if the governing

body lacks the power to reverse the member or employee's decision."

Id. at 1292 (citations omitted).                In other words, ""a municipal

official     does   not   have   final     policymaking         authority        over    a

particular    subject     matter    when      that       official's      decisions   are

subject to meaningful administrative review."                       Scala v. City of

Winter Park, 116 F.3d 1396, 1401 (11th Cir. 1997).                    The Court looks

to ''state    and   local   positive       law," to         determine      whether   the

official who allegedly undertook the unconstitutional act had the

authority to bind the city with regard to that act.                      Id. (citation

omitted).

i. Deal was nob bhe Final Policy Maker

     Plaintiff      has   averred   that    Defendant        Deal   in    his   official


capacity acted as the City's final policy maker when he allegedly

unconstitutionally fired Plaintiff in retaliation for her engaging

in speech protected by the First Amendment.                  Defendant Deal in his

official capacity has responded that he was not the final policy

maker regarding the decision to terminate Plaintiff because the

City Grievance Committee had plenary review over that decision.

In support of this position. Defendant has produced the City of

Jesup Employee Handbook, which establishes a Grievance Committee

to hear "appeals from personnel regarding actions taken by the


                                         12
city department heads or other supervisory personnel of the city."

Dkt. No. 14-1 at 11.           The Committee is vested with the power to

^^take such action concerning an affected employee as it deems

appropriate."        Id.    Indeed, Plaintiff attempted to take advantage

of the Committee's powers when she appealed Deal's termination

decision to the Committee.             The Committee, of course, voted to

uphold Plaintiff's firing.           Irrespective of the outcome, the point

is that the Committee had the power to overturn that decision and

to   ^^take   such    action     concerning        [Plaintiff]       as   it    deem[ed]

appropriate."        Id.

      Despite    the       Committee's     powers.      Plaintiff      argues    that     a

reasonable    jury     could    find      that    the   Committee      does     not    have

meaningful administrative review.                 Plaintiff's argument is based

solely on two statements that Deal made in his deposition.                        First,

Deal testified that ""[in] y role is the final determination."                         Dkt.

No. 15-2 at 28.        Second, Deal characterized himself as the top of

the organizational structure of the Jesup Police Department.                           Id.

at 49-50.


      Plaintiff      misstates      the    nature       of   the   inquiry,     and     her

argument fails to overcome the inescapable conclusion that the

Grievance Committee provided meaningful administrative review of

Deal's   decision      to    fire   her.         First,      the   Supreme     Court   has

^^established that the final policymaker issue is a question of law

for the trial judge."          Scala, 116 F.3d at 1402 n.4 (citing Jett v.


                                           13
Dallas Independent School District, 491 U.S. 701, 737 (1989)).

Second, the record provides undisputed evidence that the Grievance

Committee had the power to reverse Deal's decision to terminate

Plaintiff and to take any action it deemed appropriate regarding

that    decision.       Further,       the     review    by    the   committee       was

meaningful.        Plaintiff was provided with an adversarial hearing

that lasted hours.       At that hearing, she was represented by counsel

and able to present evidence and testimony by witnesses who were

under    oath.       Given    the    robust,     adversarial      hearing      and   the

committee's        absolute    power      to    take     any   action     it      deemed

appropriate.        Deal's     decision         was     subject      to    meaningful

administrative       review.        Accordingly,       Plaintiff's claim against

Deal in his official capacity must fail.

        Notably,    while     on    the   subject.       Defendants       argue      that

Plaintiff's retaliation claim against Defendants Deal and Lewis in

their individual capacities must fail because neither are a final

policy maker.        For this proposition. Defendants cite to Scala.

Scala, however, only addresses the issue of whether a municipality

can be held liable for its agents acts when that agent is sued in

his or her official capacity.                  Scala's focus on suits against

municipal officers in their official capacity makes sense because

the final policy maker doctrine only applies to claims of municipal

liability and, as such, is inapposite to claims against state

actors in their individual capacities.


                                          14
      For    these   reasons,^    Defendant       Deal's       Motion    for   Suinmary

Judgment with respect to Plaintiff s retaliation claim against

Deal in his official capacity. Count I, is due to be GRANTED.

C. Defendant Lewis in his Individual Capacity is Entitled to

Suinmary Judgment

      Defendant Lewis argues that Plaintiff has failed to establish

any facts showing that he made the decision to take the two adverse

employment actions against her, i.e., her suspension without pay

and   her    termination.        Under    the    summary       judgment   framework.

Defendant has satisfied his burden of showing an absence of a

genuine issue of material fact on this element of Plaintiff s

claim.      Accordingly, the burden shifts to Plaintiff to show that

a genuine issue of material fact exists on this element.

      Plaintiff cannot satisfy her burden.                 Indeed, Plaintiff has

failed to allege in her Complaint let alone provide evidence in

the record of any actions taken by Lewis that could be construed

as an adverse employment action.                 See Holloman v. Harland^ 370

F.Sd 1252, 1263 (11th Cir. 2004) (explaining that an individual is

generally     only      liable   under    §     1983   ''for    his     own    personal




3 For the same reasons that Deal in his individual capacity is
entitled to summary judgment, set forth in Part I.D. infra, the
Court    finds   that   Plaintiffs       First   Amendment      retaliation     claims
against Deal in his official capacity fail even if Deal was the
final policy maker.

                                          15
actions") .'^     Thus, Plaintiff has not satisfied her burden, and

Defendant Lewis is entitled to judgment as a matter of law on these

claims.         Accordingly,     Defendant       Lewis's     Motion     for    Summary

Judgment with respect to Plaintiff's First Amendment retaliation

claims is due to be GRANTED.


D. Defendant Deal in His Individual Capacity is Entitled to Summary

Judgment

       Deal argues that he is entitled to summary judgment because

no reasonable jury can find for Plaintiff on her First Amendment

retaliation       claims   against      him   for   multiple      reasons:      Deal's

involvement in         Plaintiff's termination         was   minimal;    Plaintiff's

statement to Jocelyn during the traffic stop was not protected;

and Plaintiff's statement at the C.I.T. training did not play a

substantial or motivating role in her termination.

       Turning    to    Defendant's     first    argument.       Deal   did   take    an

adverse    employment      action    against     Plaintiff       when   he    made   the

decision to terminate Plaintiff.              Although this decision was based

on   Chief      Takaki's   recommendation        and     could    be    appealed     and

overturned by the Grievance Committee, Deal made that decision.




^ Holloman also notes that under certain limited circumstances an
individual may be liable on a supervisory theory for the actions
of his subordinates.        Holloman^ 370 F.Sd at 1263.            Here, Plaintiff
sets   forth     no   evidence   that    could    give    rise    to    supervisorial
liability for Defendant Lewis.

                                         16
which impacted Plaintiff's position.                Thus, he took an adverse

employment action against Plaintiff.

       Turning to Plaintiff's statement to Jocelyn at the traffic

stop. Defendant argues that no reasonable jury could find that

Plaintiff's     statement    was    speech     protected    under    the    First

Amendment.      The Supreme Court has established a two-step inquiry

for     determining      whether    a    public      employee's     speech      is

constitutionally protected.         First, courts must determine ^'whether

the employee spoke as a citizen on a matter of public concern."

Alves V. Bd. of Regents of the Univ. Sys. of Georgia, 804 F.3d

1149, 1159 (11th Cir. 2015) (quoting Carcetti v. Ceballos, 547

U.S. 410, 418 (2006)).        If the employee did not, then the speech

is    not   protected.     Deal    argues    that   this   first   step    is   not

satisfied as a matter of law because Plaintiff's speech was not

made ""as a citizen" and was not ^'on a matter of public concern."

Dkt. No. 13-1 at 13 (quoting Alves, 804 F.3d at 1159).

       '"As to the ^citizen' requirement, the Supreme Court has held

that    ^when   public employees     make    statements    pursuant to their

official duties, the employees are not speaking as citizens for

First Amendment purposes, and the Constitution does not insulate

their communications from employer discipline.'"              804 F.3d at 1160

(quoting 547 U.S. at 421).         ^^The critical question under Garcetti

is whether the speech at issue is itself ordinarily within the

scope of an employee's duties, not whether it merely concerns those

                                        17
duties."       Lane v. Franks, 573 U.S. 228, 240 (2014).                  ''^After Lane,

the exception to First Amendment protection in Garcetti for ^speech

that    owes    its    existence     to     a    public    employee's     professional

responsibilities,' must be read narrowly to encompass speech that

an employee made in accordance                   with    or in furtherance of the

ordinary responsibilities of her employment, not merely speech

that concerns the ordinary responsibilities of her employment."

804 F.Sd at 1162 (quoting Garcetti, 547 U.S. at 421-22).

        Here, a reasonable jury could find that Plaintiff was speaking

as a private citizen when she told Jocelyn that she should not

allow    her   car    to   be   searched.        The    statement   was   not ""made   in


accordance with or in furtherance of the ordinary responsibilities

of her employment."             804 F.Sd at 1162.           Instead, Plaintiff was

giving advice to a close friend, who she viewed as a daughter.

Although the speech concerned the ordinary responsibilities of her

employment as a police officer, the speech did not further those

responsibilities.          In fact, the speech did the opposite because it

was made in contravention of her ordinary responsibilities, as the

internal investigation found.                   Thus, the Court must turn to the

second question of whether the speech at issue was on a ^^matter of

public concern."

        ^'The second requirement—that the speech address a matter of

public concern—concerns the context of the speech and asks whether

the employee spoke on a matter of public concern or on matters of

                                            18
only   personal    interest."       Id.        ''Whether   an   employee's   speech

addresses a matter of public concern must be determined by the

content, form, and context of a given statement, as revealed by

the whole record."     Connick v. Myers, 461 U.S. 138, 147-48 (1983).

"To fall within the realm of 'public concern,' an employee's speech

must relate to 'any matter of political, social, or other concern

to the community.'"         804 F.3d at 1162 {quoting Connick, 461 U.S.

at 146).    Finally, courts are to look at the "main thrust" of the

speech, i.e., whether the speech is "essentially public in nature

or private."      Id. (citation omitted).

       The main thrust of Plaintiff s speech was on a matter of

private    concern,   and    no   reasonable      jury could find      otherwise.

Plaintiff was trying to protect Jocelyn by advising her of her

rights.     Although    there     is   of      course   public    concern    in   the

protections of the Fourth Amendment, Plaintiff was not speaking to

these protections in relation to the community but was speaking to

these protections in the specific context of the police searching

Jocelyn's car.      Given this context, content, and the form of the

statement (over a private telephone call), no reasonable jury could

find that Plaintiff's speech addressed a matter of public concern.

Thus, Plaintiff has not satisfied her burden of creating a genuine

issue of material fact on the element of whether her speech to

Jocelyn during the traffic stop was protected under the                       First




                                          19
Amendment.      Accordingly, this claim against Deal in his individual

and official capacity must fail.

       Turning to Plaintiff's statement at the C.I.T. training,

i.e., ^Mt]here's going to be some changes around here," dkt. no.

20-2 5 53, no reasonable jury could find a causal connection

between that statement and her suspension or termination.                           Deal

argues that Lewis is the only Defendant who has been alleged to

have heard the comment, and that Plaintiff has not alleged ""that

Deal, or anyone else who had a part in the termination process,

knew of Smith's remark, let alone [set forth] any actual evidence

that   could    be   used   to     prove      that   the    remark     influenced      the

termination decision."           Dkt. No. 13-1 at 14.


       Plaintiff     responds      that      the     record     contains      sufficient

circumstantial       evidence         to     establish      a      causal   connection.


Plaintiff first points to Lewis and                    Deal's close         relationship

noting that the two have known each other since the early 1970s

and that Lewis testified he could simply call Deal if he wanted to

be the Jesup Police Chief after Chief Takaki retired.                           Further,

Plaintiff argues that a reasonable inference can be drawn that

Deal   became    red-faced       at    the    C.I.T.   training       in    response   to

Plaintiff's comment,         not      because of a         purported    health   issue.

Finally,    Plaintiff       points     to     the    fact     that    Lewis   testified

regarding    other   personnel decisions that                 he    tells   Deal who    he

wants, which. Plaintiff argues, raises the reasonable inference

                                             20
that ^'Lewis also ran who he didn't want by the city manager."              Dkt.

No. 20-1 at 15.


       Considering   this   evidence.    Plaintiff   falls     far   short    of

meeting her burden of showing a genuine issue of material fact as

to whether Plaintiff was suspended or fired on the basis of her

allegedly protected speech at the C.I.T. training.               Plaintiff's

circumstantial evidence establishes, at most, that Lewis had the

ability to influence Deal's decision to fire Plaintiff (Deal did

not have a role in Chief Takaki's decision to suspend Plaintiff).

Pertinently, there is no evidence that Lewis did in fact influence,

or attempt to influence. Deal.           Further, even if Lewis did ask

Deal to fire Plaintiff—to be clear, there is no evidence in the

record that he did—Plaintiff has not shown any evidence that he

sought Plaintiff's firing because of Plaintiff's speech.             For these

reasons, no reasonable jury could find a causal connection between

Plaintiff's statement at the C.I.T. training and her suspension or

firing.

       For these reasons. Deal is entitled to summary judgment with

respect    to   Plaintiff's    First     Amendment   retaliation       claims.

Further, turning back to Deal in his official capacity, the reasons

that   Plaintiff's   retaliation   claims    fail    against    Deal   in    his

individual capacity are sufficient for a finding of the same for

these claims against Deal in his official capacity.             Accordingly,

Deal's Motion for Summary Judgment with respect to Plaintiff's

                                    21
First Amendment retaliation claims against him in his individual

(and official) capacity is due to be GRANTED.

II. Title VII Disparate Treatment on the Basis of Race Claims

      For these claims set forth in Count II of the Complaint,

Plaintiff argues that her suspension and firing were because of

her   race   as    an    African-American.      These    claims   are    against

Defendant Deal in his official capacity as the City Manager of the

City of Jesup, Georgia and not Deal in his individual capacity or

against Lewis.          ''Individual capacity suits under Title VII are

similarly inappropriate. The relief granted under Title VII is

against the employer, not individual employees whose actions would

constitute a violation of the Act."          Busby v. City of Orlando, 931

F.2d 764, 772 (11th Cir. 1991).

      Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-

2(a)(1) makes it unlawful for an employer "to fail or refuse to

hire or to discharge any individual, or otherwise to discriminate

against any individual with respect to his compensation, terms,

conditions,       or    privileges   of    employment,     because      of    such

individual's race." "This provision forbids 'disparate treatment'

of,   or   'intentional      discrimination'    against,   employees     on   the

basis of race or national origin."           Jefferson v. Sewon Am., Inc.,

891 F.3d 911, 920 (11th Cir. 2018) (quoting Equal Emp't Opportunity

Comm'n v. Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2032

(2015)).          To    be   successful,   an   employee     must    establish


                                      22
"discriminatory        intent       through        either      direct     evidence     or

circumstantial      evidence."          Id.       (internal    quotation      marks   and

citation omitted).         The analysis for a disparate treatment claim

is different depending on whether the employee is attempting to

establish her claim by direct or circumstantial evidence.                            Here,

Plaintiff     did   not    allege      in   her    Complaint     direct evidence        of

discrimination.        Further, Plaintiff has not set forth any direct

evidence in      her   response to this             Motion.      Thus,    Plaintiff is

proceeding on a theory of circumstantial evidence.

      "Absent direct evidence, a plaintiff may prove intentional

discrimination through the familiar McDonnell Douglas paradigm for

circumstantial evidence claims."                   E.E.O.C. v. Joe^s Stone Crab,

Inc., 220 F.3d 1263, 1286 (11th Cir. 2000).                    Under that framework,

a plaintiff must first establish a prima facie case of racial

discrimination.           "To   make    out   a     prima     facie    case   of    racial

discrimination a plaintiff must show (1) she belongs to a protected

class; (2) she was qualified to do the job; (3) she was subjected

to    adverse   employment       action;      and     (4)     her     employer     treated

similarly situated employees outside her class more favorably."

Crawford v. Carroll, 529 F.3d 961, 970 (11th Cir. 2008).

       Here, the City only disputes whether Plaintiff can establish

the   final     element—that      the       City    of   Jesup      treated   similarly

situated, non-African-American employees more favorably.




                                            23
    As part of the Title VII plaintiff's prima facie case,

    the     plaintiff    must    show   that        his   employer       treated

     similarly situated employees outside his classification

     more favorably than herself.                 To make a comparison of

    the     plaintiff s    treatment         to    that     of    non-minority

    employees,    the     plaintiff     must       show   that     he    and   the

    employees     are     similarly     situated          in     all     relevant

     respects.      In     determining            whether      employees       are

     similarly situated for purposes of establishing a prima

     facie   case, it is        necessary to consider              whether the

     employees are involved in or accused of the same or

     similar conduct and are disciplined in different ways.

     If a plaintiff fails to show the existence of a similarly

     situated employee, summary judgment is appropriate where

     no other evidence of discrimination is present.

Holifield v. Reno, 115 F.3d 1555, 1562 (llth Cir. 1997) (citations

omitted).

     Defendants    argue    that    Plaintiff         has        not    established   a

similarly situated employee.        Under the summary judgment standard.

Defendant has met its burden of showing an absence of a genuine

issue of material fact as to whether Plaintiff can satisfy this

element of her claim.       The burden, then, shifts to Plaintiff to

provide evidence in the record showing that a genuine issue of

fact does exist on this issue.          Plaintiff has not met her burden.


                                        24
        Plaintiff    has    failed     to    sufficiently      show    a   similarly

situated       employee    outside     of    her    protected    class,    i.e.,    a

comparator.      The sole comparator that Plaintiff points to is Lewis.

The record evidence that Plaintiff sets forth to establish Lewis


as a comparator is Lewis's testimony that he once ^Vent through a

wreck that was involving my cousin."                Dkt. No. 15-3 at 31.          This

evidence is not enough to establish Lewis as a comparator because

it does    not   show   that   Lewis    was ""involved    in    or   accused   of the


same or similar conduct."              Holifield, 115 F.3d at 1562.             Here,

Plaintiff inserted herself in a traffic stop by instructing Jocelyn

via telephone to refuse a search of her vehicle, and then Plaintiff

drove to the traffic stop despite being commanded not to do so.

Plaintiff has not established that Lewis is similarly situated in

either of these two respects and has not attempted to establish

another similarly situated employee.                Finally, Plaintiff has set

forth     no    other     evidence     of    discrimination.           Accordingly,

Defendants'       Motion    for      Summary       Judgment     with    respect    to

Plaintiff's disparate treatment claims. Count II of the Complaint,

is due to be GRANTED.


III. Section 1985(3) Conspiracy to Violate Civil Rights Claim

        ""To establish a violation of § 1985(3), a plaintiff must

show: (1) a conspiracy; (2) for the purpose of depriving a person

or class of persons of the equal protection of the laws, or of

equal privileges and immunities under the laws; and (3) an act in


                                            25
furtherance of the conspiracy (4) resulting in an injury to person

or property, or a deprivation of any right or privilege of a

citizen of the United States."         Pace v. Peters, 524 F. App'x 532,

536    (11th   Cir.   2013).    ''In   order   to    establish    a   §   1985(3)

conspiracy claim, [a plaintiff] must show an agreement between

'two   or   more   persons'    to   deprive    him   of   his   civil     rights."

Dickerson v. Alachua Cty. Comm'n, 200 F.3d 761, 767 (11th Cir.

2000) (quoting 42 U.S.C. § 1985(3)).

       Defendants have argued that Plaintiff has neither alleged nor

provided any evidence of an agreement between them in any capacity,

let alone an agreement to deprive Plaintiff of her civil rights.

Defendant has thus met its burden of demonstrating the absence of

a genuine issue of material fact on this element of Plaintiff s

claim.   Again, the burden shifts to Plaintiff to set forth evidence

in the record showing that a genuine issue of fact does exist.

Plaintiff has not satisfied this burden and has not attempted to.

Plaintiff's response brief to this Motion wholly ignores, i.e.,

does not address. Defendants' argument that the record contains no

evidence of an agreement to deprive Plaintiff of her civil rights.

Accordingly, Defendants' Motion for Summary Judgment with respect

to Plaintiff's conspiracy claim is due to be GRANTED.




                                       26
                                         CONCLUSION


                   For these reasons, Defendants' Motion for Summary Judgment,

              dkt. no. 13, is GRANTED with respect to all claims.   The Clerk

              of Court is DIRECTED to close this case.




                   SO ORDERED, this 27th day of February, 2019.




                                            HON^IS:^ GGf5BEp WOOD, JUDGE
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN   DISTRICT OF GEORGIA




A0 72A
                                             27
(Rev. 8/82)
